Citation Nr: 0517432	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  04-06 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 4, 2000, 
for the award of dependency and indemnity compensation 
benefits.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1979.  He died in September 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO awarded dependency and indemnity compensation 
benefits, effective August 4, 2000.  The appellant asserts 
that she warranted an earlier effective date back to the date 
of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In the appellant's VA Form 21-534, Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Surviving Spouse or Child, she indicated she 
had submitted a claim for Social Security Administration 
"widow" benefits on July 27, 2000.  

Under 38 U.S.C.A. § 5105 (West 2002), it provides that 
certain death claims filed with the Social Security 
Administration will be considered a claim for death benefits 
for VA purposes.  See also 38 C.F.R. § 3.153 (2004).  Such a 
claim is considered to have been received by VA on the date 
of receipt by the Social Security Administration.  Id.  The 
Board finds that VA must obtain a copy of the appellant's 
application for death benefits with the Social Security 
Administration, as it is relevant to the issue of whether an 
effective date earlier than August 4, 2000, for dependency 
and indemnity compensation benefits is warranted.  

Additionally, the appellant asserts that she submitted a 
claim with VA for death benefits prior to the August 2000 
application.  If she has any evidence of such submission, she 
should submit it to VA.

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's July 2000 claim for widow 
benefits, to include a copy of the 
application she submitted.  If the 
application cannot be located, the Social 
Security Administration should indicate 
the following, if possible: (i) on what 
date the appellant submitted her claim 
for benefits; (ii) what kind of benefits 
the appellant was seeking; and (iii) what 
type of death benefits were granted to 
the appellant.

2.  Once the Social Security 
Administration response and/or records 
have been associated with the claims 
file, readjudicate the appellant's claim 
for an effective date earlier than August 
4, 2000, for the award of dependency and 
indemnity compensation with special 
consideration of 38 U.S.C.A. § 5105 and 
38 C.F.R. § 3.153.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in her possession that pertains to the claim, to 
include her submitting a claim for death benefits with VA 
prior to August 2000.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



__________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


